Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "an appearance of the aerosol generation device" in claim 6 is a relative term which renders the claim indefinite.  The term "an appearance of the aerosol generation device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is the metes and bounds of the term “an appearance of the aerosol generation device”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (U.S Pub. No. 20140301721) in view of Chung (Pub. No. 20150216234).
Regarding claims 1-2, Ruscio discloses an aerosol generation device comprising: a protrusion pipe including an opening opened to the outside; a heater arranged to be surrounded by the protrusion pipe for heating a cigarette; a heater fixing portion installed inside the protrusion pipe and supporting the heater; and a cigarette support portion detachably coupled to the protrusion pipe and having a bottom surface through which one end of the heater passes, wherein an aerosol is generated by heating the cigarette accommodated in the cigarette support portion with the heater (Abstract and figs. 1-2).  Chung discloses using an elastic sealing member interposed between the protrusion pipe and the heater fixing portion to support the heater ([0060] and fig. 2).  Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an elastic sealing member interposed between the protrusion pipe and the heater fixing portion to support the heater as taught by Chung.
Regarding claim 3, Chung discloses the heater fixing portion further comprises a sealing groove formed in a surface in contact with the protrusion pipe, and the sealing member is installed in the sealing groove ([0060] and fig. 2).  
Regarding claim 4, making the heater fixing portion of Ruscio includes a round surface formed to be curved in a direction away from the bottom surface of the cigarette support portion toward the heater from a portion contacting the protrusion pipe would have been obvious to one of ordinary skill in the art because the configuration of the claimed heater fixing portion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed heater fixing portion was significant.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
.  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (U.S Pub. No. 20140301721) in view of Chung (Pub. No. 20150216234) and further in view of Wensley et al. (U.S Pub. No. 20150216237).
Regarding claim 6, Ruscio discloses a case including the protrusion pipe and forming a part of an appearance of the aerosol generation device (see figs. 1-2); however, Ruscio does not expressly disclose a cover coupled to one end of the case and forming another part of the appearance of the aerosol generation device.  Wensley et al. (U.S Pub. No. 20150216237) Wensley discloses slidable door configured to slidably cover the mouthend [0010].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a cover to cover the mouthend as taught by Wensley.
Regarding claim 7. Wensley discloses a door that is slidable along an upper surface of the cover [0010].  
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruscio et al. (U.S Pub. No. 20140301721) in view of Chung (Pub. No. 20150216234) and further in view of Li et al. (U.S Pub. No. 20170172215).
Regarding claim 8, Ruscio does not expressly disclose a bank member.  Li discloses the heater fixing portion includes a bank member extending in a circumferential direction around the heater and protruding toward an upper side of the heater fixing portion and inserted into the protrusion pipe (420, fig. 2) for moving the heater [0026-20027].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a bank member in Ruscio as taught by Li for moving the heater.

Regarding claim 10, Li discloses the protrusion pipe (300, fig. 2) includes an extension protrusion (by reference sign 310, fig. 2) inserted into the accommodation groove.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747